DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/20 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In re claim 1, applicant claims “wherein the track pieces are devoid of any game pieces during the use thereof when generating the electromagnetic field”  However there appears to be no disclosure of this.  Paragraph 44 states that “the track pieces 302 and 302’ generate a magnetic field for rendering game pieces functional”  paragraph 46 states “a plurality of wirelessly powered game pieces can be placed anywhere within the game playing area 316 defined by the confines of the track pieces 302, 302’, etc”.   There is no disclosure of the track pieces being devoid of game pieces.
In re claim 14, applicant claims “the tile pieces being powered by the electromagnetic fuse”, this does not appear to be within the specification.  The word “fuse” does not appear in the specification.
In re claim 14, applicant claims “the tiles are not emplaced within or atop the track piece”, this does not appear to be anywhere within the specification.
The dependent claims are rejected for including the new matter of the independent claims to which they depend.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recites the limitation "the area defined within the perimeter of the assembled track pieces”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bounded game playing area” and then later claims “a mat disposed within a bounded game playing area”.  It was previously believed that this was referring to “an interior game playing area”, or referring to “the area defined within the perimeter…”  But now it is possible that this is an entirely different area.  As “the bounded game playing area” is claimed earlier in the claim than “a bounded game playing area”, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “wherein the track pieces are devoid of any game pieces during the use thereof when generating the electromagnetic field”    It is unclear what the word “devoid” means in this context.  As best understood, applicant is attempting to claim that there are no game pieces sitting on top of the track pieces, however its possible that applicant is attempting to claim that there are no game piece manufactured into the track pieces themselves.
the bounded game playing area” There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is meant to be the same area as “an interior game playing area”
Claim 14 recites the limitation "placed in juxtaposition within the game playing area”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “each of the plurality of the pieces”.  There is insufficient antecedent basis for this limitation in the claim.  Although applicant claims “non conductive track pieces” and “powered tile pieces”, it is unclear which of these applicant is referring to (or if applicant is referring to both, or if applicant is referring to an entirely different set of pieces).
Claim 14 recites the limitation “the electromagnetic fuse”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “placed in juxtaposition”, although the specification uses the term juxtaposition, it is unclear how this is a juxtapoxition, as defined by “the fact of two things being seen or placed close together with contrasting effects”, it is unclear what is being contrasting.
The dependent claims are rejected for including the indefinite language of the independent claims to which they depend
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 8011995) in view of Collins (US 5764518)
In re claim 14 Todd discloses
A plurality of non-conductive track pieces having an upper surface, a lower surface, and a pair of opposing first and second ends interconnecting the upper and lower surfaces, (column 2 lines 23-67, “the conductive layer may be die-cut and assembled between non-conductive substrate layers”) each of the plurality of track pieces further including a prong disposed at the first end extending laterally outwardly therefrom, a receptor formed within the second end for mating with an associated prong of an adjacent track piece, and at least one conducting coil disposed between the upper and lower surface within each of the plurality of track pieces (Figure 25 and 26 #112 #115, column 8 lines 20-45 “male connectors such as connector 115 shown clearly in figures 25 and 26.  The connectors 115 mate with female connectors such as connector 112”)
(b) means for generating an electromagnetic field within each of the plurality of track pieces; and (these means are described as a transmitting coil, paragraph 8 of the instant application.  Column 4 lines 7-31 describe generating an electromagnetic field around a “Trace segment” which is a transmitting coil)
(c) a plurality of powered tile pieces placed in juxtaposition within the game playing area, each of the plurality of the pieces having an upper surface, a lower surface, and at least one conducting coil disposed between the upper surface and lower surface (column 2 lines 23-67, figure 25 and 26 #112 115, column 8 lines 20-45 disclose the same upper and lower surface and conducting coil as the track pieces.  These are placed in juxtaposition within the game playing area as per figure 19 wherein the entiretly of the track is placed on a single PCB #76.  It is noted by examiner that both the powered tile pieces and the non-conductive pieces require identical hardware within, the only differentiation is in the intended use, wherein the powered tile pieces are powered by an “electric fuse” (it is noted that the non-conductive track pieces in the instant 
Wherein the plurality of track pieces is assembleable into a track by interconnecting the prong of each track piece into an associated receptor of an adjacent track piece to define an interior game playing area bounded by the area defined within the perimeter of the assembled track pieces (figure 27.  Figures 25 and 26, column 8 lines 20-45 “user configurable track sections”.  This creates a racetrack as shown in figure 19.  The interior of the racetrack is the “interior game playing area”.  It is noted by examiner that the “interior game playing area” has no structure as to what it entails, so even though the area within the racetrack is empty, this still reads upon this limitation, because as best understood by examiner, the broadest reasonable interpretation of an interior game playing area is any area, as “game playing” appears to be intended use, and any area is capable of game play, such that the track perimeters defines this “interior game playing area” in which a user can play utilize as a game playing area to play a game)
Todd fails to disclose that the tile pieces are powered by the electromagnetic fuse, instead being powered by a power source such as house power.  However Collins discloses an electromagnetic fuse (column 16 lines 10-15.  It is noted by examiner that electromagnetic fuse is not within the instant application’s specification, it is believed by examiner that a “capacitor” reads on an electromagnetic fuse, as this is what powers the invention within the specification)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Todd with Collins so as to provide a more consistent power source.
Claim 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 8011995) in view of Collins (US 5764518) in further view of Wilson (US 20030209855).
In re claim 1, Todd discloses
(a) A plurality of non-conductive track pieces having an upper surface, a lower surface, and a pair of opposing first and second ends interconnecting the upper and lower surfaces, (column 2 lines 23-67, “the conductive layer may be die-cut and assembled between non-conductive substrate layers) each of the plurality of track pieces further including a prong disposed at the first end extending laterally outwardly therefrom, a receptor formed within the second end for mating with an associated prong of an adjacent track piece, and at least one conducting coil disposed between the upper and lower surface within each of the plurality of track pieces (Figure 25 and 26 #112 #115, column 8 lines 20-45 “male connectors such as connector 115 shown clearly in figures 25 and 26.  The connectors 115 mate with female connectors such as connector 112”)
(b) means for generating an electromagnetic field within each of the plurality of track pieces; and (these means are described as a transmitting coil, paragraph 8 of the instant application.  Column 4 lines 7-31 describe generating an electromagnetic field around a “Trace segment” which is a transmitting coil)
Wherein the plurality of track pieces is assembleable into a track by interconnecting the prong of each track piece into an associated receptor of an adjacent track piece to define an interior game playing area bounded by the area defined within the perimeter of the assembled track pieces (figure 27.  Figures 25 and 26, column 8 lines 20-45 “user configurable track sections”.  This creates a racetrack as shown in figure 19.  The interior of the racetrack is the “interior game playing area”.  It is noted by examiner that the “interior game playing area” has no structure as to what it entails, so even though the area within the racetrack is empty, this still reads upon this limitation, because as best understood by examiner, the broadest reasonable interpretation of an interior game playing area is any area, as “game playing” appears to be intended use, and 
Wherein the track pieces are devoid of any game pieces during the use thereof when generating the electromagnetic field (it is noted by examiner that this appears to be intended use.  As claim 1 is a system claim, this appears to be claiming the intended location of various pieces during use of the system.  As such the prior art needs to merely be capable of performing the task.  Figures 20-24 disclose track pieces which are devoid of any game pieces, and although the electromagnetic field is created with the intended use of charging a car, the car is not necessary for creation of the electromagnetic field.  Further, even if this were not the case, the broadest reasonable interpretation of “devoid of any game pieces” would be the narrowest reasonable interpretation of “game pieces” due to this being a negative limitation.  As such, the model cars of the prior art are not interpreted to be “game pieces” as the model car is instead interpreted as a “toy”.)
Todd fails to discloses the assembled track pieces cooperate to create an electromagnetic force in the bounded game playing area, however Collins discloses the assembled track pieces cooperate to create an electromagnetic force in the bounded game playing area (column 31 lines 28-67, column 32 lines 1-67 discloses the electromagnetic force.  Figure 1 shows assembled track pieces on the exterior, which creates an interior, which also has track pieces.  The electromagnetic force in the interior is created by both the exterior as well as the interior pieces in combination.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Todd with Collins in order to allow for the track of Todd to allow for driving in an entire area rather than only within the exterior track of the area.
Todd in view of Collins fails to disclose a mat disposed within a bounded game playing area, however Wilson discloses a mat disposed within a bounded game playing area (figure 1.  It is noted by 
In re claim 2, Todd discloses two conducting coils disposed between the upper and lower surface (column 8 lines 7-19 discloses two lanes which each have their own copper traces)
In re claim 3, Todd discloses a power supply (column 2 lines 4-7) and a transmitter circuit in electrical communication with the power supply (column 4 lines 7-31), and having an output of a plurality of electrical wires transmitting the output to the at least one conducting coil of the at least one of the plurality of track pieces (column 2 lines 23-67).  Todd fails to disclose a capacitor bank, however Collins discloses the user of capacitors as for charging the system and providing electrical jolts for creating an electromagnetic field (column 16 lines 4-65.  Description of the electromagnetic force can be found in column 31 lines 28-67, column 32 lines 1-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Todd with Collins, as Todd and Collins are both directed towards interconnected pieces which create an electromagnetic field, so as to allow for the invention of Todd to store electricity for creating the electromagnetic force.  This would further allow for the invention of Todd to be able to continue to work without a constant source of energy.
In re claim 4, Collins discloses the transmitter circuit includes at least one coil output for transmitting high frequency AC current thru the capacitors to the plurality of coils (column 16 lines 4-65)
In re claim 5, Todd discloses the transmitter circuit comprises two coil outputs (column 8 lines 7-19 discloses two lanes which have their own copper tracers)
In re claim 6, Todd discloses each of the plurality of track pieces including two conducting coils disposed between the upper and lower surfaces, each conducting coil corresponding to an associated coil output of the transmitter circuit (column 8 lines 7-19)
In re claim 7, Collins discloses the at least one capacitor bank is configured to provide current output from the transmitter circuit corresponding to the size of the game playing area (column 17 lines 31-40)
In re claim 8, Todd discloses the particulars of the track pieces as described above.  Collins discloses a plurality of corner pieces that interconnect pieces normal to each other (figure 7E).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Todd with Collins in order to allow for different configurations of the track.
In re claim 9, Collins discloses the corner pieces cooperate with the pieces to form a substantially rectangular game playing area (figure 7E)
In re claim 10, Todd disclose a plurality of tile pieces placed in a juxtaposition to define the totality of the game playing area within the plurality of track pieces, each of the plurality of tile pieces having an upper surface, a lower surface, and at least one conducting coil disposed between the upper surface and lower surface (figure 19, figures 26-29).  Todd fails to disclose that the tiles are placed within the perimeter defined by the plurality of track pieces, however Collins teaches track pieces which are within the interior of the perimeter (figure 1).  It would have been obvious to combine Todd with Collins in order to allow for movement within the center of the track.
In re claim 11, Todd discloses a terrain formed atop the upper surface (figure 19, a racetrack is a terrain)
In re claim 13, Todd discloses a game board seated atop the plurality of track pieces (column 3 lines 1-13 Board game pieces are described as a potential movable object, thus the track pieces would be a game board) 
In re claim 12, Todd in view of Collins discloses the claimed invention except a game board seated in the area defined within the perimeter of the plurality of track pieces, however Wilson discloses a game board seated in the area defined within the perimeter of at rack (figure 1).  This would teach the invention as taught in Todd in view of Collins with the game board of the interior of the track as taught in Wilson.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Todd in view of Collins with Wilson in order to allow for placement of cards, as well as to allow for cars to be on pit row.
In re claim 15, Wilson discloses a mat disposed within the bounded game playing area.
Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of a new grounds of rejection.
Applicant fails to respond to the previous 112 rejection, and now there appears to be further 112 rejections as explained above.
Applicant argues that the newly added limitations overcome the rejection of Todd in view of Collins, examiner agrees however a new rejection is made in view of Wilson.
Applicant argues that “This is contrasted with the present invention where the present track is non conductive. […] this non conductive nature of the track pieces has always been present in the claims”.  However applicant’s “non-conductive” track pieces are “having […] at least one conducting coil disposed between the upper and lower surfaces”.  As such, the “non-conductive” nature of the track pieces is a misnomer.  Applicant is allowed to act as their own lexicographer, and In this case, the term “non-conductive track pieces” appears to refer to the fact that the upper and lower surface which non-conductive frame such as a plastic member having an upper surface and lower surface.  At least two electrical conducting coils […] the conducting coils act as a transmitting coil receiving a charge from means for generating an electromagnetic field”.  The prior art also has a non-conductive upper and lower surface with at least one conducting coil, as such the prior art’s track pieces include all the features of the “non conductive” track pieces of the instant application.
Applicant argues that Collins is directed towards a method of manufacturing replicated game pieces, and as such one of ordinary skill in the art would not be motivated to look at colins for the invention as defined in claim 1.  However Collins is directed towards creating an electromagnetic field with a plurality of pieces which connect together similar to the instant application, as such they are within a similar field of invention, and as such one of ordinary skill in the art would look to Collins for the reasons described above in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715   

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715